Citation Nr: 0918261	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  04-12 794	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for leukemia, to 
include as due to Agent Orange (AO) exposure.

2.  Entitlement to an increased rating for right knee injury 
residuals status post arthrotomy, currently evaluated as 10% 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to February 
1972, including service in Vietnam from September 1969 to 
September 1970.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2002 rating action that denied service connection 
for leukemia and a rating in excess of 10% for right knee 
injury residuals status post arthrotomy.

This appeal also originally arose from an August 2002 rating 
action that reduced the rating of the veteran's lumbar spine 
injury residuals from 20% to 10% from December 2002.  By 
rating action of July 2006, the RO restored a 20% rating for 
the low back disability from December 2002; this constitutes 
a full grant of the benefit sought on appeal with respect to 
that issue.

In March 2009, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO.

The Board's decision on the issue of a rating in excess of 
10% for right knee injury residuals status post arthrotomy is 
set forth below.  The issue of service connection for 
leukemia is addressed in the REMAND section of this decision 
following the ORDER, and is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for a rating in excess of 10% for right 
knee injury residuals status post arthrotomy on appeal has 
been accomplished.

2.  The veteran's right knee injury residuals status post 
arthrotomy are manifested by complaints of pain, with 
objective findings generally showing good range of knee 
motion, good strength, and good function, with infrequent 
instability and no recurrent subluxation or dislocation, and 
are no more than slightly disabling.


CONCLUSION OF LAW

The criteria for a rating in excess of 10% for right knee 
injury residuals status post arthrotomy are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for an increased rating for right knee 
injury residuals status post arthrotomy on appeal has been 
accomplished.  

For a higher compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by his 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the VA must furnish him at least general notice 
of that requirement.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. 

In this case, a December 2004 post-rating RO letter informed 
the Veteran and his representative of the VA's 
responsibilities to notify and assist him in his increased 
rating claim, including the type of evidence required to 
establish entitlement to a higher rating (evidence showing 
that a disability had gotten worse).  January 2007 and May 
2008 post-rating RO letters informed them that, if an 
increase in disability was found, a disability rating would 
be determined by applying relevant DCs which provided for a 
range in severity from 0% to 100%, based on the nature and 
symptoms of the condition, their severity and duration, and 
their impact upon employment.  Those 2007 and 2008 letters 
also provided examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
higher compensation - e.g., competent lay statements 
describing symptoms, medical records, employer statements, 
and other evidence showing a worsening of the disability.  
Thereafter, the Veteran and his representative were afforded 
opportunities to respond.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his  increased rating claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  

Additionally, the 2004 RO letter provided notice that the VA 
would make reasonable efforts to help the appellant get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he provided 
enough information, and, if needed, authorization, to obtain 
them, and further specified what records the VA had received, 
what records it was responsible for obtaining, to include 
Federal records, and the type of records that the VA would 
make reasonable efforts to get.  The Board thus finds that 
the 2004, 2007, and 2008 RO letters collectively satisfy the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a claimant of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by the claimant.  As 
indicated above, all 3 content of notice requirements have 
been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the increased rating matter now before the Board, 
documents meeting the VCAA's notice requirements were not 
furnished to the Veteran prior to the initial rating action 
on appeal.  However, the Board finds that the delay in 
issuing the full 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the Veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and readjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir.2006).  As indicated 
above, the Veteran has been notified of what was needed to 
substantiate his increased rating claim, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development, 
comprehensive documentation, identified below, has been 
associated with the claims folder and considered in 
connection with the veteran's appeal.  After the 2004, 2007, 
and 2008 RO notice letters, the RO gave the Veteran further 
opportunities to furnish information and/or evidence 
pertinent to the claim before it readjudicated it on the 
basis of all the evidence of record by rating action of July 
2006 and April and June 2008 (as reflected in the 
Supplemental Statements of the Case (SSOCs)).  

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that, in rating cases, a claimant must be informed of 
the rating formula for all possible schedular ratings for an 
applicable rating code.  In this case, the Board finds that 
the rating code information was furnished to the Veteran in 
the January 2004 SOC and the July 2006 SSOC, and that this 
suffices for Dingess/Hartman.  The RO also afforded him 
proper notice pertaining to the degree of disability and 
effective date information in the January 2007 letter. 

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
including post-service VA and private medical records up to 
2008.  The veteran was afforded comprehensive VA examinations 
in April 2002, June 2006, February 2007, and February 2008.  
A transcript of the veteran's March 2009 Board hearing 
testimony has been associated with the claims folder and 
considered in adjudicating this claim.  Significantly, the 
appellant has not identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  
The record also presents no basis for additional development 
to create any additional evidence for consideration in 
connection with the increased rating matter on appeal.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the increased 
rating claim on appeal at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the DCs predicated on limitation of 
motion (see Johnson v. Brown, 9 Vet. App. 7 (1996)).

The veteran contends that his right knee disability is more 
disabling than currently evaluated, and he gave testimony to 
that effect at the March 2009 Board hearing.

Under the applicable criteria of 38 C.F.R. § 4.71a,  DC 5257, 
slight impairment of either knee, to include recurrent 
subluxation or lateral instability, warrants a 10% rating.  
20% and 30% ratings require moderate and severe impairment, 
respectively.  

Under DC 5260, limitation of flexion of either leg to 45 
degrees warrants a 10% rating.  A 20% rating requires flexion 
limited to 30 degrees.  A 30% rating requires flexion limited 
to 15 degrees.  

Under DC 5261, limitation of extension of either leg to 10 
degrees warrants a 10% rating.  A 20% rating requires 
limitation of extension to 15 degrees.  A 30% rating requires 
limitation of extension to 20 degrees.  A 40% rating requires 
limitation of extension to 30 degrees.  A 50% rating requires 
limitation of extension to 45 degrees.    

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.   

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a schedular rating in excess 
of 10% is not warranted for the veteran's right knee injury 
residuals status post arthrotomy under any applicable rating 
criteria at any time during the rating period under 
consideration.  In arriving at this determination, the Board 
notes, at the outset, that the Veteran is in receipt of a 
separate 10% rating for right knee anterior cruciate ligament 
laxity associated with his status post arthrotomy injury 
residuals, and that he is also separately service connected 
for a right hip disability status post right total hip 
replacement, and for right lower extremity peripheral 
neuropathy associated with diabetes mellitus.  Thus, knee 
laxity and other impairment of right lower extremity function 
attributable to those separately service-connected 
disabilities have been excluded from consideration in 
evaluating the right knee injury residuals status post 
arthrotomy under the schedular rating criteria.

On April 2002 VA orthopedic examination, the examiner noted 
the veteran's complaints of increased right knee pain without 
recent swelling or history of locking or instability.  On 
examination, the Veteran was noted to be recovering from 
recent total right hip replacement arthroplasty in March, and 
he still used crutches to ambulate with an antalgic limp 
favoring his right lower extremity.  There was an old, healed 
incision over the medial aspect of the right knee joint, with 
no evidence of any swelling, effusion, or localized 
tenderness.  There was full knee range of motion, and the 
collateral and cruciate ligaments were intact.  Right knee X-
rays revealed narrowing of the medial compartment, 
subluxation, and presumptive chondrocalcinosis articularis.  
The diagnosis was status postoperative excision of right knee 
loose body.

On July 2002 evaluation by S. L., M.D., examination of the 
right knee showed a   1+ abduction stress test with a 5 
degree contracture.  Range of motion was to      105 degrees.

On April 2003 evaluation by Dr. S. L., the Veteran complained 
of recent right knee swelling and tenderness.  Current 
examination showed patellofemoral crepitation on the lateral 
side with moderate increase in pain.  X-rays revealed loss of 
joint space and approximately 50% collapse of the medial.  
The impression was degenerative arthritis of the 
patellofemoral and tibial femoral joints.

On June 2006 VA orthopedic examination, the Veteran ambulated 
without any assistive device, and stated that he was capable 
of walking 10 blocks, driving, and transferring without much 
problems.  He complained of a dull ache in the right knee 
with sharp exacerbations 2 or 3 times per week that were 
related to activities, especially walking on uneven terrain, 
negotiating stairs constantly, squatting, kneeling, or 
crawling.  He reported no subluxation or dislocation.  
Current examination of the right knee showed a puffy 
appearance at the site of the incision over the medial 
compartment, which incision was well-healed, with no evidence 
of any breakdown or dehiscences.  There was a rubbery-like 
structure on the medial compartment that was painful to 
palpation, compatible with a medial plica synovialis.  Range 
of motion was painful from 0 to 130 degrees.  Lachman's and 
McMurray's tests were negative.  The medial and lateral 
collateral ligaments were intact, and the patella tracked in 
the midline.  No gross subluxation or dislocation was noted.  
The Veteran was able to tandem walk and walk on heels and 
toes.  On neurological examination, right lower extremity 
motor strength was 4/5.  The diagnoses were right knee 
arthropathy status post medial meniscectomy, and  painful 
medial plica synovialis.      

On February 2007 VA orthopedic examination, the Veteran 
complained of right knee pain, stiffness, weakness, and 
intermittent swelling.  He denied instability, giving way, 
heat, redness, or recurrent subluxation or dislocation.  On 
current examination, there was no right knee edema, effusion, 
heat, redness, or significant instability.  The knee was 
painful to palpation.  There was a mildly antalgic gait that 
the examiner attributed to left foot and knee pathology.  
Right lower extremity strength was 5/5, and sensation was 
normal.  Right knee range of motion was from 0 to 130 
degrees.  There was mild anterior joint instability but no 
posterior, lateral, or medial joint instability.

On February 2008 VA orthopedic examination, the Veteran was 
noted to be able to stand for up to 1 hour and walk for .5 
mile.  He complained of right knee giving way, instability, 
pain, stiffness, weakness, swelling, and popping, as well as 
episodes of dislocation or subluxation several times a year.  
There was no deformity or locking episodes.  On examination, 
the Veteran walked with a mild limp.  There was no evidence 
of abnormal weight-bearing.  Right knee range of motion was 
from 0 to 125 degrees, and painless to 110 degrees.  There 
was crepitus but no clicks, snaps, grinding, instability, or 
patellar or meniscal abnormality.  The diagnosis was right 
knee degenerative arthritis.  

At the March 2009 Board hearing, the Veteran testified that 
his right knee did not give out.

As documented above, the Board finds that the medical 
evidence does not indicate at least the level of right knee 
impairment that would warrant a schedular 20% rating under DC 
5257 at any time during the rating period under 
consideration.  In this regard, the Board notes that the 
veteran has generally demonstrated good range of knee motion, 
good strength, and good function, with infrequent instability 
and no recurrent subluxation or dislocation, and finds that 
the knee is no more than slightly disabling.
 
The Board has also considered the applicability of 
alternative DCs for evaluating the veteran's right knee 
disability, but finds that no higher evaluation is 
assignable.  With respect to limitation of motion, the Board 
points out that no examination from 2002 to 2008 has shown 
the level of right knee impairment that would warrant at 
least the next higher, schedular 20% rating under any 
applicable limitation of motion rating criteria-that is, 
limitation of leg flexion to 30 degrees under          DC 
5260, or limitation of leg extension to 15 degrees under DC 
5261.  Further, in view of the findings consistently showing 
measurable range of right knee motion during the entire 
rating period under consideration, a rating under DC 5256 for 
knee ankylosis is not appropriate; February 2008 VA 
examination specifically noted that there was no right knee 
ankylosis.  Likewise, a rating under DC 5262 also is not 
appropriate, inasmuch as no tibia and fibula malunion has 
ever been objectively demonstrated.

With respect to the 38 C.F.R. §§ 4.40 and 4.45 and the 
DeLuca-mandated consideration of the extent of functional 
disability produced by such symptoms as pain, weakened 
movement, excess fatigability, and incoordination, the Board 
finds that no higher evaluation is assignable for the right 
knee at any time during the rating period under 
consideration.  Although on June 2006 VA examination the 
examiner noted that repetitive right knee flexion/extension 
was met with increased pain, fatigue, weakness, and lack of 
endurance, no incoordination or functional loss in terms of 
additional degrees of limited motion was specified.  February 
2007 VA examination showed no right knee limitation due to 
painful motion, fatigue, weakness, or incoordination, and 
range of motion values were unchanged from baseline testing.  
February 2008 VA examination showed no additional limitation 
of right knee motion on repetitive use, although on days when 
the Veteran had flare-ups he could not exercise or engage in 
sports or recreational activities.  On that record, there is 
no basis for the Board to find that, during flare-ups or with 
repeated activity, the veteran experiences any 38 C.F.R. § 
4.40 or 4.45 or DeLuca symptom-particularly, pain-that is 
so disabling as to warrant assignment of the next higher 
rating for the right knee under DC 5260 or 5261.   

Additionally, the Board finds that there is no showing that, 
at any time during the rating period under consideration, the 
right knee disability has reflected so exceptional or unusual 
a disability picture as to warrant the assignment of any 
higher rating on an extraschedular basis pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  The veteran's 
symptoms and clinical findings as documented in medical 
reports from 2002 to 2008 do not objectively show that his 
right knee disability alone markedly interferes with 
employment (i.e., beyond that contemplated in the assigned 
schedular rating), or requires frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards, and the Board 
finds that the assigned schedular rating for that disability 
is adequate in this case.  

On June 2006 VA orthopedic examination, the Veteran stated 
that he was capable of walking 10 blocks, driving, and 
transferring without much problems.  The examiner noted that 
no right knee surgery had been recommended.  Although walking 
up stairs and in parking lots during the course of his work 
aggravated his right knee pain, the Veteran remained employed 
as a trial lawyer.  On February 2007 VA examination, the 
Veteran stated that prolonged walking and standing and, at 
times, negotiating stairs were difficult, but for the most 
part, his lower extremity disabilities did not limit him at 
work, as his job did not require a lot of activity, and he 
was able to perform activities of daily living including 
bathing, grooming, and dressing without difficulty.  While in 
February 2008 the veteran's right knee was noted to cause him 
pain, decreased mobility, and problems with lifting and 
carrying in his occupational activities, he was also noted to 
be able to stand for up to 1 hour and walk for .5 mile.  With 
respect to daily activities, the knee disability only 
moderately impaired the veteran's ability to do chores, shop, 
exercise, travel, and engage in sports and recreation, and 
mildly impaired his ability to bathe and dress.  At the March 
2009 Board hearing, the Veteran testified that he was 
currently employed as an assistant state attorney; that he 
wore a knee brace when doing yard work around the house, but 
did not usually wear it to work; that he could negotiate 
stairs with a handrail; that he was able to drive for 3 
hours; and that he could no longer engage in certain sports 
activities.  

Hence, the Board concludes that the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board points out that a percentage 
schedular rating represents average impairment in earning 
capacity resulting from a disease and injury and its residual 
conditions in civil occupations, and that, generally, the 
degree of disability specified is considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1. 

For all the foregoing reasons, the Board finds that a rating 
in excess of 10% for right knee injury residuals status post 
arthrotomy is not warranted under any pertinent criteria at 
any time during the rating period under consideration, 
inasmuch as the factual findings do not show distinct time 
periods where that disability exhibited symptoms that would 
warrant different ratings, and the claim must thus be denied.  
See Hart v. Mansfield, 21 Vet. App. 505.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10% for right knee injury residuals 
status post arthrotomy is denied.


REMAND

Considering the record in light of the duties imposed by the 
VCAA, the Board finds that all notification and development 
action needed to fairly adjudicate the claim for service 
connection for leukemia on appeal has not been accomplished.  

The Veteran contends that he currently suffers from leukemia 
as a result of his military service, including exposure to 
AO.

April 2002 VA examination diagnosed hairy cell leukemia, 
probably in remission.

In July 2002, S. S., M.D., stated that the Veteran was 
exposed to AO in service in Vietnam from September 1969 to 
September 1970, and that he was subsequently diagnosed with 
hairy cell leukemia, a chronic B cell leukemia.  Noting that 
the VA had determined that there was a positive association 
between exposure to herbicides and non-Hodgkin's lymphoma and 
multiple myeloma, and that both of those cancers were of B 
lymphocytes, the physician stated that hairy cell leukemia 
had to be considered a cancer of the same immunologic cell 
line, and opined that the Veteran should be considered for a 
service-connected disorder.

February 2008 VA examination diagnosed hairy cell leukemia.

In March 2009, Dr. S. S. noted that the Veteran was trying to 
establish a causal relationship between his exposure to AO in 
military service and his hairy cell leukemia.  Considering 
that hairy cell leukemia was a rare type of leukemia of B 
lymphocytes, and that AO exposure had been associated with 
other B cell leukemias, specifically, chronic lymphocytic 
leukemia, the physician opined that a causal relationship 
between the veteran's herbicide exposure and hairy cell 
leukemia should be strongly considered.

A VA examination or opinion is necessary if the evidence of 
record (a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that a veteran suffered an event, 
injury, or disease in service; and (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  The types of evidence that indicate 
that a current disability may be associated with military 
service include credible evidence of continuity, and 
symptomatology such as pain or other symptoms capable of lay 
observation.  McClendon, supra, at 83.

In this case, given the Veteran's presumed exposure to AO in 
service in Vietnam, along with Dr. S. S.'s 2002 and 2009 
medical reports and opinions, the Board finds that he should 
be afforded a VA examination by a physician to reconcile 
existing medical nexus evidence and definitively determine 
the nature and etiology of his hairy cell leukemia and its 
relationship, if any, to his military service, to include 
presumed exposure to AO therein.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the service connection 
claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should arrange for the Veteran 
to undergo a VA examination by a 
physician to reconcile existing medical 
nexus evidence and definitively determine 
the nature and etiology of his hairy cell 
leukemia and its relationship, if any, to 
his military service, to include presumed 
exposure to AO therein.  The entire 
claims folder must be made available to 
the physician designated to examine the 
Veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The examining physician should review the 
service and post-service medical records 
and render an opinion for the record as 
to whether it is at least as likely as 
not (i.e., is there at least a 50% 
probability) that the veteran's hairy 
cell leukemia is a result of any incident 
of his military service, including 
presumed exposure to AO therein.  In 
reaching his opinion, the examiner should 
specifically review and address Dr. S. 
S.'s July 2002 and March 2009 medical 
reports and opinions, and the April 2002 
and February 2008 VA examination reports.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

2.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).   

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the service 
connection claim on appeal in light of 
all pertinent evidence and legal 
authority.  If the Veteran fails to 
report for the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.

4.  If the service connection claim on 
appeal remains denied, the RO must 
furnish the Veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims hat are remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A.      
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


